Knowlton, J.
From the report, it is fairly to be inferred that the defendant corporation was organized under the St. of 1877, e. 204, § 1, -(Pub. Sts. c. 115, §§ 2, 8,) and that it was a mutual beneficiary association. Its by-laws are made a part of the case, and from them it appears that since their adoption only male Roman Catholics between the ages of twenty and fifty-one years are eligible to membership. John O. McCoy, at the time he made his application, was much older than that, and under the by-laws he could not be admitted to membership. It does not distinctly appear that any officer of the corporation intended to waive the provisions of the by-laws. Perhaps the *275court might properly infer that the vice-president, and the three directors who approved the application, did; for the vice-president knew, and the others knew, or had good reason to know, that the applicant was more than fifty-one years of age. But his application described him as about forty-nine years of age, and expressly referred to the by-laws; and the directors who indorsed their approval certified that they considered him eligible to membership. It seems probable that their approval of the application was given through inadvertence. Moreover, the bylaws provided for a large number of directors, requiring at least three from each parish, and permitting the admission of members from every parish in the diocese, (reran, the director to whom the letter was written by John J. McCoy, did not intend to waive the by-laws ; for he supposed that John O. McCoy was one of the original associates to whom this provision of the bylaws did not apply. None of the other officers of the corporation had any knowledge that the deceased was older than he represented himself to be in his application, and no other person has been admitted as a member of the corporation since the adoption of the by-laws, without an application under the by-laws stating that he was less than fifty-one years of age.
But even if the officers of the corporation had attempted to waive the by-laws in this particular, which was of the substance of the contract, we are of opinion that they had no authority so to do. This is a corporation which does not make contracts of life insurance with strangers, but arranges a system of payments for the benefit of the relatives of its deceased members. It adopts by-laws to determine the relations of the members to one another, and also their rights against the corporation. The principles which apply to ordinary mutual insurance companies in regard to the waiver of by-laws by officers are equally applicable to this corporation. Bolton v. Bolton, 78 Maine, 299. Swett v. Citizens’ Relief Society, 78 Maine, 541. It is well settled that the officers of a mutual insurance company have no authority to waive its by-laws which relate to the substance of the contract between an individual member and his associates in their corporate capacity. Hale v. Mechanics' Ins. Co. 6 Gray, 169. Baxter v. Chelsea Ins. Co. 1 Allen, 294. Mulrey v. Shawmut Ins. Co. 4 Allen, 116. Evans v. Trimountain Ins. Co. 9 Allen, *276329. Swett v. Citizens' Relief Society, 78 Maine, 541. See also Burbank v. Boston Police Relief Association, 144 Mass. 434.
In regard to a by-law in relation to tbe proof of loss, which does not touch the essence of the contract, but relates only to the mode in which the liability of the company is to be established to the satisfaction of the officers who are to act upon the matter, the. rule is different. Priest v. Citizens' Ins. Co. 3 Allen, 602.
The officers of the defendant were agents with a limited authority. The corporation, by the law which it laid down for its government, received into association with its members, and to participation in its benefits, only persons of a particular class. John O. McCoy did not belong to that class, and he could not become a member of the corporation without appropriate action by the corporation itself. The defendant concedes that he paid his money without consideration, and has offered to repay it to his representatives. His designated beneficiary .cannot recover in this action. Judgment for the defendant.